Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after final rejection filed 5/25/2022.

As filed, claims 1-3, 6-11, and 22-32 are pending, wherein claim 32 is new; and claims 4, 5, and 12-21 are cancelled.

Drawings
The drawings of Figs. 9 and 10 filed on 11/23/2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The informalities in Figs. 9 and 10 are drawn to the numbers on the peaks and/or the numbering on the y-axis, which are blurry and illegible.
The Applicant’s reply filed 5/25/2022 indicated hard copies of Figs. 9 and 10 are concurrently mailed to the Patent Office.  However, since the Patent Office has not received the abovementioned hard copies, the abovementioned informalities of Figs 9 and 10 are valid.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 5/25/2022, with respect to claims 1-3, 6-11, and 22-31, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 103(a) rejection of claims 27-31 by McDougle is withdrawn per amendments.

The claim objections of claims 1-3, 6-11, and 22-26 is withdrawn per amendments. 

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound of instant formula (I) or (i) or pharmaceutical composition thereof or a method of treatment via the compounds thereof.
The prior art, which was the McDougle publication, was removed because it failed to teach or suggest instant variable R2 and/or instant variable R3.  Without McDougle, the instant compounds are free of prior art; i.e. novel and non-obvious.  Accordingly, the method of treatment via the compounds thereof is free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-3, 6-11, and 22-32 are allowed.
Claims 4, 5, and 12-21 are cancelled.


Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626